DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Amendment filed 7/8/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
At claim 1, the following variables must be defined in the claim limitations:  frange, iq1off, Vinput DC Bus, Vbus, ires turn-off. 
At claim 1, line 7, “snubber capacitors” should read “snubber capacitor”.
At claim 1, line 15, “Programming the MOSFET” should read “programming a MOSFET”.
At claim 1, line 16, “snubber capacitors” should read “snubber capacitor”.
At claim 2, the following variables must be defined in the claim limitations:  Cchosen, Coss, Vbus, ires turn-off
At claim 2, line 6, “a plurality MOSFET switches” should read “a plurality of MOSFET switches”.
At claim 2, line 8, “the MOSFET switching time” should read “a MOSFET switching time”; “the capacitance” should read “a capacitance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
“The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea.” See MPEP 2106.04(a)(2) (citing CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)).  “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”  MPEP 2106.04(a)(2)(III).  
Claim 1 is directed a mental process without significantly more. The claim recites the following mental processes:
“constructing a theoretical computer model of a series-parallel resonant converter circuit to determine a theoretical minimum switching frequency…;”
“calculating the maximum possible snubber capacitors capacitance usable for the circuit while maintaining the desired range of output amperage…;”
“choosing a commercially available snubber capacitors that exhibits capacitance (Cchosen) lower than the previously calculated max Cds_n”;”
“calculating the time required for the chosen snubber capacitors to fully discharge…;”
“[p]rogramming the MOSFET switching speed to allow dead time tdeadtime to equal 1.05*tdischarge...”   
The judicial exception is not integrated into a practical application because the claim does not specify that the “method” is being performed by non-human element of the claim, such as a processor or controller.  While “a compact resonant in an onboard charger module” is included in the preamble of the claim, the substantive claim language does not seem to require this device in particular.  Consequently it is interpreted merely as an intended environment and is not given patentable weight.  Indeed, at least some of the method steps do not even appear capable of being performed by a non-human element.  For example, “choosing a commercially available capacitor” with a particular capacitance is almost by definition a human act.  Therefore, claim 1 as a whole is directed to abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites in part:  “wherein the MOSFET switching time tdeadtime is programmed proportionate to the capacitance of the snubber capacitors such that tdeadtime is greater than tdischarge but less than or equal to 1.05*tdischarge; where tdischarge = (Ceqv * Vbus/ires turn-off) where Ceqv = Cchosen + Cchosen + 2*Coss)” (emphasis added).  The claim is indefinite because it does not recite an element into which the MOSFET switching time is programmed.  Therefore, the limitation “programmed” is not given patentable weight because there is nothing to perform the limitation.  Consequently, Examiner interprets the above recitation in claim 2 as “wherein the MOSFET switching time tdeadtime is proportionate to the capacitance of the snubber capacitors such that tdeadtime is greater than tdischarge but less than or equal to 1.05*tdischarge; where tdischarge = (Ceqv * Vbus/ires turn-off) where Ceqv = Cchosen + Cchosen + 2*Coss)” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent No. 9,641,099), hereinafter Gupta.
Regarding claim 1, Gupta discloses a method of calculating control parameters for a compact resonant converter in an onboard charger module (Col. 4 Line 51 – Col. 5 Line 43:  “active features that reduce or substantially eliminate ripple in the current supplied to the load”) that will exhibit reduced electrical switch stress and improved operational longevity (Col. 4 LL 18-28:  “[b]y implementing soft switching, switching losses are minimized and efficiency is improved”), said method comprising the steps of:  constructing a theoretical computer model of a series-parallel resonant converter circuit to determine a theoretical minimum switching frequency (frange limit) that can produce a desired range of output amperage (Col. 7 LL 17-59:  “a high quality current waveform…results from the effective switching frequency being n times higher than the actual frequency of switching and harmonic cancellation”); calculating the maximum possible snubber capacitors capacitance (max Cds_n) usable for the circuit while still maintaining the desired range of output amperage using the equation max Cds = (.5* frange limit)*(iq1off)/2Vinput DC Bus (Col. 7 LL 17-59; Col. 8 LL 37-67); choosing a commercially available snubber capacitors that exhibits capacitance (Cchosen) lower than the previously calculated max Cds_n (Col. 8 LL 37-67); calculating the time required for the chosen snubber capacitors to fully discharge (tdischarge) using the following equation tdischarge = Ceqv * Vbus/ires turn-off where Ceqv = Cchosen + Cchosen + 2*Coss where Coss = MOSFET non-linear output capacitance (Col. 8 LL 37-67); programming the MOSFET switching speed to allow dead time tdeadtime to equal tdischarge (Col. 8 LL 37-67), thereby avoiding either too little or too much dead-time to discharge the snubber capacitors and realizing reduced electrical switch stress and increased switch operational longevity (Col. 4 LL 18-28:  “[b]y implementing soft switching, switching losses are minimized and efficiency is improved”).
Gupta does not disclose programming the MOSFET switching speed to allow dead time tdeadtime to equal 1.05*tdischarge.  However, Examiner notes that this limitation merely reflects that the MOSFET switching time is set to be 5% more than tdischarge.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Examiner notes that the missing limitation from Gupta merely reflects that the MOSFET switching time is set to equal 5% more than tdischarge, an “optimum or workable range” of the tdischarge value disclosed in Gupta. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure Gupta to incorporate optimum ranges of its disclosed parameters.  Doing so would provide a method capable of calculating an optimum deadtime value, thereby increasing efficiency, and would only require routine experimentation and skill in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication No. 2015/0263598), hereinafter Liu, in view of Gupta et al. (U.S. Patent No. 9,641,099), hereinafter Gupta.
(Figure 1) in an onboard charger apparatus capable of exhibiting reduced electrical switch stress and increased operation switch longevity (Paragraphs [0017]-[0018]), said apparatus comprising:  a resonant tank (Figure 1) featuring a resonant inductor (Figure 1:  Lr), a resonant capacitor (Figure 1:  Cr), an isolation transformer (Figure 1:  n:1:1), and a parallel capacitor (Figure 1:  Co); a plurality MOSFET switches (Figure 1:  Q1, Q2); and a snubber capacitor in parallel with each said MOSFET switch (Figure 1:  capacitors in parallel with Q1 and Q2).  
Liu does not disclose wherein the MOSFET switching time tdeadtime is programmed proportionate to the capacitance of the snubber capacitors such that tdeadtime is greater than tdischarge but less than or equal to 1.05*tdischarge; where tdischarge = Ceqv * Vbus/ires turn-off where Ceqv = Cchosen + Cchosen + 2*Coss, thereby reducing MOSFET switch stress and increasing operational MOSFET switch longevity. 
Gupta teaches wherein the MOSFET switching time tdeadtime is programmed proportionate to the capacitance of the snubber capacitors such that tdeadtime is equal to tdischarge (Col. 8 LL 37-67); where tdischarge = Ceqv * Vbus/ires turn-off where Ceqv = Cchosen + Cchosen + 2*Coss, (Col. 8 LL 37-67) thereby reducing MOSFET switch stress and increasing operational MOSFET switch longevity (Col. 4 LL 18-28:  “[b]y implementing soft switching, switching losses are minimized and efficiency is improved”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu to incorporate the teaching of Gupta.  Doing so would provide a resonant converter capable of 
Gupta does not disclose wherein the MOSFET switching time tdeadtime is programmed such that tdeadtime is greater than tdischarge but less than or equal to 1.05*tdischarge.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Examiner notes that the missing limitation from Gupta merely reflects that the MOSFET switching time is set to be no more than 5% more than tdischarge, an “optimum or workable range” of the tdischarge value disclosed in Gupta. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure Gupta to incorporate optimum ranges of its disclosed parameters.  Doing so would provide a method capable of calculating an optimum deadtime value, thereby increasing efficiency, and would only require routine experimentation and skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kajiyama et al.  U.S. Publication No. 2020/0274457.  “Power Conversion Device.”
Wu et al.  U.S. Publication No. 2015/0318784.  “Adaptive Soft Switching Control for Power Converter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        




/KEVIN H SPRENGER/Examiner, Art Unit 2838